The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the paper received 11/07/2022, applicant elects without traverse the design shown in Group I (views 1.1-1.8).  Applicant’s amendments to the specification and reproduction canceling the views of the non-elected groups are also acknowledged.


Objection to Reproduction
	 The handle (note arrow) shown in view 1. 2 is not shown in other views.  Clarification and/or drawing correction is needed.

    PNG
    media_image1.png
    750
    544
    media_image1.png
    Greyscale

	
Rejection under 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AlA),
first and second paragraphs, as the claimed invention is not described in such full, clear,
concise and exact terms as to enable any person skilled in the art to make and use the
same, and fails to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the
applicant) regards as the invention.
The claim is indefinite and non-enabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04); specifically, three-dimensional appearance of the bottom elements shown darkened below is unclear, due to the limited views in which they appear 

    PNG
    media_image2.png
    804
    1287
    media_image2.png
    Greyscale


Applicant may overcome this rejection by amending the drawings to remove the indefinite elements from the claim by reducing them to broken lines.  

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions. Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)
	
Conclusion	
The claim stands rejected under 35 USC 112.

Contact Information
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHDAO DOAN, whose telephone number is 571-272-8703.  The examiner can normally be reached on Monday - Friday from 8:00 to 4:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barbara Fox, can be reached at 571-272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: anhdao.doan@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be
sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

“Recognizing that Internet communications are not secure, | hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. | understand that a copy of these communications will be made of record in the application file." (see MPEP 502.03 II (Article 5) for more details)

Discussion of the Merits of the Case

In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: WWW.uspto gov web/forms/sb008080.pdf
Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR at http://www.uspto.gov/patents/process/status/private_pair/index.jsp .
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Anhdao Doan/
Primary Examiner, Art Unit 2914